PREGERSON, Circuit Judge,
dissenting:
I dissent. The petitioner — the mother of an eight-year-old, American-born United States citizen daughter — withdrew her asylum application before the Immigration Judge ruled on its merits. I would remand to the BIA in light of our decision in Chen v. Mukasey, 527 F.3d 935 (9th Cir.2008) (remanding to the BIA to interpret 8 U.S.C. § 1158(d)(6) and to consider whether withdrawal of an asylum application *192renders a subsequent finding of frivolousness moot).